Opinion by
Philips, P. J.
The defendant, at the January term, 1880, of the Holt circuit court, was indicted for selling intoxicating liquor, as a dramshop keeper, to minors under the age of twenty-one years. Some question was made at the trial as to whether the defendant was a dramshop keeper ; but there is no question made as to the parties being minors to whom the liquor was sold. The defendant was found guilty, and assessed a fine of fifty dollars.
The only question necessary to be decided on this record is, whether the defendant is indictable for the offence charged?
This question is directly answered in the case of the State v. Amor (77 Mo. 568), where it is held that the imputed offence is not indictable.
That case is conclusive. It follows that the judgment of the circuit court is reversed, and the indictment is ■dismissed.
All concur.